[Cite as Pennex Aluminum Co., L.L.C. v. Ohio Dept. of Job & Family Servs., 2014-Ohio-5308.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



Pennex Aluminum Company, LLC,                        :

                Appellant-Appellee,                  :
                                                                        No. 14AP-446
v.                                                   :              (C.P.C. No. 12CV-12544)

Director, Ohio Department of Job                     :           (REGULAR CALENDAR)
& Family Services,
                                                     :
                Appellee-Appellant.
                                                     :



                                        D E C I S I O N

                                  Rendered on November 28, 2014


                Fisher & Phillips, LLC, and Samuel N. Lillard, for appellee.

                Michael DeWine, Attorney General, and Patria V. Hoskins,
                for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

SADLER, P.J.
        {¶ 1} Appellee-appellant, Ohio Department of Job and Family Services,
("ODJFS"), appeals from a decision of the Franklin County Court of Common Pleas
reversing a determination of the Ohio Unemployment Compensation Review Commission
("UCRC") that found appellant-appellee, Pennex Aluminum Company, LLC ("Pennex"),
was a successor in interest to GEI of Columbiana, Inc. ("GEI Columbiana") for purposes
of determining Pennex's unemployment contribution rate as an Ohio employer. For the
reasons that follow, the judgment of the trial court is affirmed.
No. 14AP-446                                                                            2


I. BACKGROUND
      {¶ 2} Pennex, a supplier of custom aluminum extrusions, fabrication services, and
aluminum billets, is headquartered in Wellsville, Pennsylvania.         According to the
testimony of Pennex President and CEO, Rick Merluzzi, Pennex remelts scrap aluminum,
casts the melted aluminum into bars called billets, and through the process of extrusion,
uses the billets to produce shaped objects. Value is added to the extruded aluminum
objects by creating finished fabrication products for Pennex's customers.
      {¶ 3} General Extrusions, Inc. ("General Extrusions") is the parent company for
GEI Columbiana and GEI Corporation of Ohio ("GEI Ohio"). In 2010, General Extrusions
operated two extrusion facilities, one in Youngstown, Ohio and one in Leetonia, Ohio.
Pennex, who was operating two aluminum extrusion plants in Pennsylvania, sought to
expand its capabilities and obtain another facility that contained a larger press. Pennex
became aware of General Extrusions's interest in selling its Leetonia facility, which was
jointly owned by GEI Columbiana and GEI Ohio.
      {¶ 4} On August 31, 2010, through its parent holding company Lefton Metal
Acquisitions, LLC, Pennex entered into an Asset Purchase Agreement with GEI
Columbiana, GEI Ohio, General Extrusions' majority shareholders, General Extrusions'
president and CEO, Herbert Schuler, Jr., and General Extrusions' founder, Herbert
Schuler, Sr. On July 2, 2011, ODJFS notified Pennex of its determination that, under R.C.
4141.24(F), Pennex was a successor in interest to GEI Columbiana, and, therefore, Pennex
was required to pay GEI Columbiana's unemployment compensation contribution rates.
Specifically, ODJFS determined that Pennex's contribution rates would be 4.3 percent for
2010 and 8.8 percent for 2011. On August 1, 2011, Pennex sought reconsideration from
the director of ODJFS, who affirmed ODJFS's initial determination.
      {¶ 5} Thereafter, Pennex appealed to the UCRC, and a hearing was conducted by
telephone. Pennex presented the affidavit and direct testimony of Merluzzi, and ODJFS
presented the testimony of its employee, Catharina Bester. According to Merluzzi, Pennex
acquired only the Leetonia facility, and General Extrusions has continued its operation of
the Youngstown facility. Additionally, Merluzzi stated that Pennex did not purchase all of
the assets of the Leetonia facility and, pursuant to the Asset Purchase Agreement, GEI
Columbiana and GEI Ohio kept not only the Youngstown facility, but also Leetonia's
No. 14AP-446                                                                             3


customers, work in progress, and inventory other than billet. By decision rendered
September 6, 2012, the UCRC affirmed ODJFS's previous determinations that Pennex
was a successor in interest to GEI Columbiana for purposes of ascertaining Pennex's
unemployment compensation contribution rates.
       {¶ 6} Pursuant to R.C. Chapter 4141, Pennex appealed the UCRC's determination
to the Franklin County Court of Common Pleas. In the trial court, Pennex argued UCRC's
decision was not supported by substantial evidence and was not in accordance with law.
Specifically, Pennex asserted it was undisputed that Pennex purchased only one of GEI
Columbiana's facilities and that Pennex did not purchase GEI Columbiana's inventory
(excluding billet), customer lists, work in progress, accounts receivable, employee
personnel records, and assets of its employee plans. Pennex also noted that upon its
purchase of the Leetonia facility, all of the employees were terminated with the
understanding that Pennex would rehire the workers willing to return. For all these
reasons, Pennex argued it could not be considered a successor in interest of GEI
Columbiana under R.C. 4141.24(F).
       {¶ 7} In contrast, ODJFS argued R.C. 4141.24(F) requires the purchase of all the
trade or business, not the acquisition of all the seller's assets. According to ODJFS, the
acquisition of the Leetonia facility's tangible personal property, including all machinery,
equipment, tools, furniture, office equipment, computer hardware, supplies, materials,
and vehicles, constituted a transfer of all of GEI Columbiana's trade or business.
Additionally, ODJFS argued that the excluded assets set forth in the Asset Purchase
Agreement did not consist of real, personal, and tangible property relevant to the ongoing
business but, rather, consisted of property generally retained by a seller.
       {¶ 8} After review, the trial court found the undisputed evidence established that
Pennex did not acquire the aluminum extrusion plant in Youngstown, Ohio, nor did
Pennex acquire the accounts receivable, existing contracts with customers, work in
progress or inventory other than existing aluminum billet. Accordingly, by judgment
rendered May 21, 2014, the trial court concluded UCRC's decision, that Pennex was a
successor in interest to GEI Columbiana for purposes of determining Pennex's
unemployment compensation contribution rate, was not supported by reliable, probative,
No. 14AP-446                                                                            4


and substantial evidence, and the trial court reversed the decision of the UCRC. This
appeal followed.
II. ASSIGNMENT OF ERROR
      {¶ 9} Appellant sets forth the following assignment of error:
             The Franklin County Court of Common Pleas erred in
             reversing the decision of the Unemployment Compensation
             Review Commission ("UCRC"), as its decision that Pennex
             Aluminum Company, LLC is a successor in interest to GEI of
             Columbiana, Inc. is supported by reliable, probative, and
             substantial evidence and is in accordance with the law.

III. STANDARD OF REVIEW
      {¶ 10} The standard of review for appeals from decisions of the UCRC is found in
R.C. 4141.26(D)(2), which states that a common pleas court may affirm UCRC's decision
where it is "supported by reliable, probative, and substantial evidence and is in
accordance with law." A court of appeals' review of an administrative agency's ruling "is
more limited than that of a common pleas court. This court does not weigh the evidence."
Kate Corp. v. Ohio State Unemp. Comp. Rev. Comm., 10th Dist. No. 03AP-315, 2003-
Ohio-5668, ¶ 7, citing Childs v. Oil & Gas Comm., 10th Dist. No. 99AP-626 (Mar. 28,
2000), citing Lorain City Bd. of Edn. v. State Emp. Relations Bd., 40 Ohio St. 3d 257
(1988). Although appellate courts are not permitted to make factual findings or weigh the
credibility of the witnesses, the court does have a duty to determine whether the board's
decision is supported by the evidence in the record. Tzangas, Plakas & Mannos v. Ohio
Bur. of Emp. Servs., 73 Ohio St. 3d 694, 696 (1995).        Administrative agencies have
discretion to promulgate and interpret their own rules, and a reviewing court should give
due deference to statutory interpretations by an administrative agency that has
substantial experience and been delegated enforcement responsibility. Weiss v. Pub. Util.
Comm., 90 Ohio St. 3d 15, 17-18 (2000), citing Collinsworth v. W. Elec. Co., 63 Ohio St. 3d
268, 272 (1992).
      {¶ 11} Thus, a court of appeals determines only if the common pleas court abused
its discretion. Tzangas at 696-97. In successor-in-interest cases, "this court has defined
'abuse of discretion' as connoting more than an error in judgment, but implying a decision
that is without a reasonable basis and clearly wrong." All Star Personnel, Inc. v. Unemp.
No. 14AP-446                                                                                             5


Comp. Rev. Comm., 10th Dist. No. 05AP-522, 2006-Ohio-1302, ¶ 13, quoting WLS
Stamping Co., Inc. v. Admr., Ohio Bur. of Emp. Servs., 10th Dist. No. 93AP-278 (Dec. 14,
1993), citing Angelkovski v. Buckeye Potato Chips Co., 11 Ohio App. 3d 159 (10th
Dist.1983).
IV. DISCUSSION
        {¶ 12} Pursuant to R.C. 4141.09, every employer in the state must make
contributions to the unemployment compensation fund.                     Generally, R.C. 4141.24(F)
provides two methods by which an employer may qualify as a successor in interest for
purposes of determining the unemployment compensation contribution rates: (1) by
operation of law or (2) through voluntary application. Because Pennex did not file an
application to obtain successor-in-interest status, this appeal only concerns whether
Pennex acquired successor-in-interest status by operation of law. R.C. 4141.24(F) reads
in part:
                If an employer transfers all of its trade or business to another
                employer or person, the acquiring employer or person shall be
                the successor in interest to the transferring employer and
                shall assume the resources and liabilities of such transferring
                employer's account, and continue the payment of all
                contributions, or payments in lieu of contributions, due under
                this chapter.

        {¶ 13} Under the Ohio Administrative Code, a transferee is a successor in interest
by operation of law where "(1) [t]here is a transfer of all of the transferor's trade or
business located in the state of Ohio; and (2) [a]t the time of the transfer the transferor is
liable under Chapter 4141. of the Revised Code." Ohio Adm.Code 4141-17-04(A)(1) and
(2). As it existed at times relevant to this litigation, the Ohio Administrative Code stated
that for the purposes of R.C. 4141.24, " '[t]rade or business' includes all real, personal and
intangible property used in the operation of the trade or business and includes the
employer's workforce." Ohio Adm.Code 4141-17-01(A).1
        {¶ 14} ODJFS argues that because Pennex acquired all of the assets related to the
operation of GEI Columbiana's trade or business and because Pennex employed

1Though not applicable here, Ohio Adm.Code 4141-17-01(A) was modified effective July 25, 2013 and said
rule now reads, " '[t]rade or business' includes all real, personal and intangible property integral to the
operation of the trade or business, and may include the employer's workforce as applicable."
No. 14AP-446                                                                            6


substantially the same individuals who were employed by GEI Columbiana, the UCRC did
not err in finding that, by operation of law, Pennex is a successor in interest to GEI
Columbiana. In contrast, appellee asserts the evidence demonstrates that Pennex did not
acquire all of GEI Columbiana's trade or business, and, therefore, the trial court did not
err in concluding that Pennex is not GEI Columbiana's successor in interest by operation
of law.
          {¶ 15} The Asset Purchase Agreement states in relevant part:
                2. SALE AND TRANSFER OF ASSETS; CLOSING.

                2.1. Assets to be Sold. Upon the terms and subject to the
                conditions set forth in this Agreement, at the Closing, but
                effective as of the Effective Time, Seller shall sell, convey,
                assign, transfer and deliver to Buyer, and Buyer shall
                purchase and acquire from Seller, free and clear of any
                Encumbrances other than Permitted Encumbrances, all of
                Seller's right, title and interest in and to all property and
                assets, real, personal or mixed, tangible and intangible, of
                every kind and description, wherever located, used in the
                current operations of the Seller at Leetonia, Ohio, including
                the following, except for the Excluded Assets and except for
                assets or Seller Contracts that Buyer informs Seller in writing
                prior to the Closing that it does not intend to acquire (other
                than (i) that certain Customer Supply Agreement dated
                September 28, 2009 by and between FirstEnergy Solutions
                Corp. and General Extrusions, Inc.; and (ii) that certain Aim
                Dedicated Operating Agreement dated March 3, 2005, that
                certain Aim Dedicated Operating Agreement dated October 1,
                2004, that certain Aim Vehicle Service Lease dated August 21,
                2001, each by and between Aim Leasing Drivers Company
                and GEI of Columbiana, Inc., which shall be assumed by the
                Buyer if FirstEnergy Solutions Corp. and Aim Leasing Drivers
                Company consent to the assignment of such agreements to
                the Buyer):

                (a) all Tangible Personal Property, including those items
                described in Part 2.1(a);

                (b) all Billet;

                (c) all Seller Contracts listed in Part 3.18(a), and all
                outstanding offers or solicitations made by or to Seller to
                enter into any Contract;
No. 14AP-446                                                                  7


           (d) all Governmental Authorizations and all pending
           applications therefor or renewals thereof, in each case to the
           extent transferable to Buyer, including those listed in Part
           3.15(b);

           (e) all data and Records related to the operations of Seller,
           including client and customer lists and Records, referral
           sources, research and development reports and Records,
           production reports and Records, service and warranty
           Records, equipment logs, operating guides and manuals,
           financial and accounting Records, creative materials,
           advertising materials, promotional materials, studies, reports,
           correspondence and other similar documents and Records
           and, subject to Legal Requirements, copies of all personnel
           Records and other Records described in Section 2.2(i);

           (f) all of the intangible rights and property of Seller used in
           the Leetonia, Ohio business, including Intellectual Property
           Assets, going concern value, goodwill, telephone, telecopy and
           e-mail addresses and listings and those items listed in Part
           3.23(a);

           (g) all insurance benefits, including rights and proceeds,
           arising from or relating to the Assets or the Assumed
           Liabilities prior to the Effective Time, unless expended in
           accordance with this Agreement;

           (h) all claims of Seller against third parties relating to the
           Assets, whether choate or inchoate, known or unknown,
           contingent or noncontingent;

           (i) all rights of Seller relating to deposits and prepaid
           expenses, claims for refunds and rights to offset in respect
           thereof related to any liabilities assumed by Buyer;

           (j) the Real Property; and

           (k) all other properties and assets of every kind, character and
           description, tangible or intangible, used or held for use in
           connection with the Seller's Leetonia, Ohio business, whether
           or not similar to the items specifically set forth above, except
           the Excluded Assets.

           All of the property and assets to be transferred to Buyer are
           referred to collectively as the "Assets." The transfer of the
           Assets pursuant to this Agreement shall not include the
No. 14AP-446                                                                  8


           assumption of any Liability related to the Assets unless Buyer
           expressly assumes that Liability pursuant to Section 2.3(a).

           2.2 Excluded Assets. The following assets of Seller
           (collectively, the "Excluded Assets") are not part of the sale
           and purchase contemplated hereunder, are excluded from the
           Assets and shall remain the property of Seller after the
           Closing:

           (a) all cash in an amount exceeding the aggregate amount of
           case equivalents and short-term investments;

           (b) all Inventory, other than Billet;

           (c) all work in progress;

           (d) all Accounts Receivable;

           (e) all minute books, stock Records and corporate seals;

           (f) the shares of capital stock of Seller held in treasury;

           (g) all insurance policies and rights thereunder (except to the
           extent specified in Section 2.1(g) and (h)), and all prepaid
           insurance;

           (h) the Seller Contracts listed in Part 2.2(h);

           (i) all personnel Records and other Records that Seller is
           required by law to retain in its possession;

           (j) all claims for refund of Taxes and other governmental
           charges of whatever nature;

           (k) all rights in connection with and assets of the Employee
           Plans;

           (l) all rights of Seller under this Agreement, the Bill of Sale,
           and the Assignment and Assumption Agreement; and

           (m) the right to use of the corporate names "GEI of
           Columbiana, Inc." and ["]GEI Corporation of Ohio" for the
           sole purpose of winding down the Seller's business.
No. 14AP-446                                                                            9


      {¶ 16} R.C. 4141.24(F) unambiguously provides that successor-in-interest status
arises automatically if "an employer transfers all of its trade or business to another
employer."     As the trial court held, the undisputed evidence presented herein
demonstrates that GEI Columbiana and GEI Ohio each had overlapping ownership
interests in both the Youngstown and Leetonia extrusion facilities. It is also undisputed
that Pennex purchased only the Leetonia facility and that the Youngstown facility
continued in its operation. The employment of all the employees at the Leetonia facility
was terminated with the option of being rehired by Pennex if they chose to do so.
Additionally, Merluzzi's affidavit states that while Pennex targeted new clients and some
former clients of General Extrusions, "those customers that could be serviced by General
Extrusions at its Youngstown facility generally stayed with General Extrusions. After the
sale, there were several customers who needed the larger profiles the Leetonia facility
press could provide and wanted to continue to be supplied by General Extrusions. In
many of those situations, Pennex agreed to sell the larger profiles produced at the
Leetonia facility to General Extrusions who then resold them to the customer." (Affidavit,
4.) Also, as set forth in the list of excluded assets, Pennex did not acquire the customer
lists, the inventory (other than billet), work in progress, accounts receivable, assets of
employee plans, and employee personnel records from the Leetonia facility.
      {¶ 17} Given the undisputed evidence presented here, we perceive no abuse of
discretion in the trial court's determination that, under R.C. 4141.24(F), not all of GEI
Columbiana's trade or business was transferred to Pennex such that Pennex was not a
successor in interest by operation of law. Accordingly, appellant's assignment of error is
overruled.
V. CONCLUSION
      {¶ 18} Having overruled appellant's single assignment or error, we hereby affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.

                           KLATT and DORRIAN, JJ., concur.
                       _____________________________